EXHIBIT 10.2

THIRD AMENDMENT TO LEASE AGREEMENT




This Third Amendment to Lease Agreement (this "Amendment") is entered into as of
October 8, 2015 (the "Effective Date") by and between FPG ASPEN LAKE OWNER, LP,
a Delaware limited partnership (as successor-in-interest to 13785 Research Blvd,
LLC, a Texas limited liability company) (“Landlord”), and Q2 SOFTWARE INC.,
D/B/A Q2EBANKING, a Delaware corporation ("Tenant").


RECITALS


WHEREAS, the predecessor-in-interest to Original Landlord and Tenant are parties
to that certain Lease Agreement dated November 20, 2012 (as amended, the
“Lease”) as amended by a First Amendment to Lease Agreement and Tri-Party
Agreement dated as of February 27, 2015 (the “First Amendment”) and that certain
Second Amendment and Tri-Party Agreement dated as of March 31, 2015, for that
certain space consisting of (i) approximately 85,819 rentable square feet
commonly known as Suite 400 (the “Original Aspen Lake Premises”) located on the
first, third and fourth floors in the building known as ASPEN LAKE OFFICE
BUILDING located on 13785 Research Boulevard in the City of Austin, State of
Texas (the “Aspen Lake Building”) and (ii) approximately 19,187 rentable square
feet (the “Original Tower Point Premises”) located on the first and second
floors of the building known as TOWER POINT located on 13805 Research Boulevard
in the City of Austin, State of Texas (the “Tower Point Building”). The Original
Aspen Lake Premises and the Original Tower Point Premises are hereinafter
collectively referred to collectively as the “Original Premises.”
WHEREAS, Tenant desires to surrender a portion of the third floor in the
Original Aspen Lake Premises.
NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
set forth herein and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
AGREEMENTS


1.Defined Terms and References. The recitals set forth above are herein
incorporated by reference and agreed to by Landlord and Tenant. All capitalized
terms used herein that are not defined herein but are defined in the Lease shall
have the same meanings herein as in the Lease.


2.    Vacation and Surrender of Suite 350 in Aspen Lake Building.


a.
On or before the Surrender Date (hereinafter defined), Tenant shall promptly and
fully vacate, surrender, deliver and turnover to Original Landlord certain
premises containing 18,741 rentable square feet, known as Suite 350 in the Aspen
Lake Building (the “Surrender Premises”), which are more particularly shown on
the drawings attached hereto as Exhibit “A” and made a part hereof for all
purposes, in the condition required by and under the Lease. The “Surrender Date”
shall mean the date that is the earlier to occur of (i) the date which is ninety
(90) days following the date that Tenant has received its Certificate of
Occupancy (the “CO”) from the City of Austin for premises located in an adjacent
building, otherwise known as Aspen Lake II, together with a copy thereof, or
(ii) September 30, 2016. Tenant agrees to give Landlord written notice that
Tenant has received the CO within five (5) business days after receipt thereof.
Subject to the terms and provisions of paragraph 3


    

--------------------------------------------------------------------------------



below, on the Surrender Date, (i) the Lease shall terminate with respect to the
Surrender Premises, except for any indemnifications or hold harmless agreements
under the Lease which expressly survive such vacation, surrender, delivery and
turnover or termination; accordingly, the term “Premises” as defined and used in
and under the Lease shall exclude and not include the Surrender Premises, and
(ii) all of the rights, privileges and benefits of Tenant under the Lease with
respect to the Surrender Premises, including, without limitation, all rights of
use, occupancy and possession of the Surrender Premises, shall terminate and be
waived and relinquished by Tenant.


c.
Subject to the terms and provisions of paragraph 3 below, effective on the
Surrender Date, the Original Aspen Lake Premises located in the Aspen Lake
Building shall contain 67,078 square feet of Rentable Area and Tenant’s
Proportionate Share for the Aspen Lake Building shall be 32.7096%, which is the
percentage obtained by dividing the number of rentable square feet in the
Original Aspen Lake Premises (67,078) by the number of rentable square feet in
the Aspen Lake Building (205,071). Subject to the terms and provisions of
paragraph 3 below, effective on the Surrender Date, Original Landlord and Tenant
stipulate that those amounts of rentable square feet in the Original Aspen Lake
Premises and the Aspen Lake Building are conclusive and binding upon them.



d.
Subject to the terms and provisions of paragraph 3 below, from and after the
Surrender Date, the monthly installments of Base Rent for the Original Aspen
Lake Premises shall be the following amounts for the following periods of time:



Time Period
Annual Base Rent Rate Per Rentable Square Foot
Annual Base Rent
Monthly Installments of Base Rent
Surrender Date – April 30, 2016
$19.50
$1,308,021.00
$109,001.75
May 1, 2016 – April 30, 2017
$20.00
1,341.560.00
$111,796.66
May 1, 2017 – April 30, 2018
$20.50
$1,375,099.00
$114,591.58
May 1, 2018 – April 30, 2019
$21.00
$1,408,638.00
$117,386.50
May 1, 2019 – April 30, 2020
$21.50
$1,442,177.00
$120,181.41
May 1, 2020 – April 30, 2021
$22.00
$1,475,716.00
$122,976.33



E.
Subject to the terms and provisions of paragraph 3 below, effective as of the
Surrender Date, Tenant’s allocation of parking spaces shall be reduced by 84
Parking Permits at the Aspen Lake Building (6 of which shall be reserved parking
spaces) so that Tenant shall only be entitled to use 302 parking spaces, of
which 24 shall be reserved parking spaces and 278 shall be unreserved parking
spaces, for the remainder of the Term.




    

--------------------------------------------------------------------------------



F.
Tenant shall surrender the Surrender Premises in the in the condition required
by and under the Lease provided Landlord shall not require Tenant to remove any
networking cable from the Surrender Premises.



3.    Tenant’s Failure to Surrender. In the event that Tenant fails to fully
vacate, surrender, deliver and turnover the Surrender Premises by the Surrender
Date, then Landlord may institute a forcible entry and detainer suit or other
applicable eviction proceedings to remove Tenant from the Surrender Premises.
Further, in the event that Tenant has not exercised reasonable efforts to obtain
the CO and fails to fully vacate, surrender, deliver and turnover the Surrender
Premises by September 30, 2016, Landlord shall be entitled to recover from
Tenant all damages Landlord reasonably incurred by reason of Tenant’s failure to
so vacate, in an amount not to exceed $1,000,000.00, in addition to instituting
a forcible entry and detainer suit or other applicable eviction proceeding.


4.    Confidentiality. Tenant acknowledges the terms and conditions of the Lease
(as amended hereby) are to remain confidential for Landlord’s benefit, and may
not be disclosed by Tenant to anyone, by any manner or means, directly or
indirectly, without Landlord’s prior written consent; however, Tenant may
disclose the terms and conditions of the Lease to its attorneys, accountants,
employees and existing or prospective financial partners, or if required by
court order, provided all parties to whom Tenant is permitted hereunder to
disclose such terms and conditions are advised by Tenant of the confidential
nature of such terms and conditions and agree to maintain the confidentiality
thereof (in each case, prior to disclosure). Tenant shall be liable for any
disclosures made in violation of this Section by Tenant or by any entity or
individual to whom the terms of and conditions of the Lease were disclosed or
made available by Tenant. The consent by Landlord to any disclosures shall not
be deemed to be a waiver on the part of Landlord of any prohibition against any
future disclosure.


5.    Waiver of Statutory Lien. Tenant hereby waives its statutory lien under
Section 91.004 of the Texas Property Code.


6.    Determination of Charges. Landlord and Tenant agree that each provision of
the Lease (as amended by this Amendment) for determining charges and amounts
payable by Tenant (including provisions regarding Tenant’s Proportionate Share
of Operating Expenses) is commercially reasonable and, as to each such charge or
amount, constitutes a statement of the amount of the charge or a method by which
the charge is to be computed for purposes of Section 93.012 of the Texas
Property Code.


7.    Prohibited Persons and Transactions. Tenant represents and warrants that
to the best of its actual knowledge, neither it nor any of its affiliates, nor
any of their respective partners, members, shareholders or other equity owners,
and none of their respective employees, officers, directors, representatives or
agents is a person or entity with whom U.S. persons or entities are restricted
from doing business under regulations of the Office of Foreign Assets Control
(“OFAC”) of the Department of the Treasury (including those named on OFAC’s
Specially Designated Nationals and Blocked Persons List) or under any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and will not assign
or otherwise transfer the Lease to, contract with or otherwise engage in any
dealings or transactions or be otherwise associated with such persons or
entities.
 
8.    Ratification. Tenant hereby ratifies and confirms its obligations under
the Lease, and represents and warrants to Landlord that it has no current
knowledge of any defenses thereto. Additionally, Tenant further confirms and
ratifies that, as of the date hereof,  the Lease is and remains in good standing

    

--------------------------------------------------------------------------------



and in full force and effect,  Tenant has no claims, counterclaims, set-offs or
defenses against Landlord arising out of the Lease or in any way relating
thereto or arising out of any other transaction between Landlord and Tenant, and
 except as expressly provided for in this Amendment, all tenant finish-work
allowances provided to Tenant under the Lease or otherwise, if any, have been
paid in full by Landlord to Tenant, and Landlord has no further obligations with
respect thereto.


9.    Broker. Landlord and Tenant each warrant to the other that neither has
dealt with any broker or agent in connection with the negotiation or execution
of this Amendment. Tenant and Landlord shall each indemnify the other against
all costs, expenses, attorneys' fees, and other liability for commissions or
other compensation claimed by any other broker or agent claiming the same by,
through, or under the indemnifying party.


10.    No Claims. As of the date hereof, Tenant has no pending claims, demands,
counterclaims, defenses, allowances, adjustments or offsets arising out of or in
any way related to the Lease or arising out of any document, writing or
instrument executed in connection therewith or herewith. Tenant is not aware of
any default by Landlord under any of the terms or provisions of the Lease.


11.    Entire Agreement. This Amendment supersedes and cancels any and all
previous statements, negotiations, arrangements, brochures, agreements and
understandings, if any, between Landlord and Tenant with respect to the subject
matter of this Amendment. The Lease and this Amendment constitute the entire
agreement of the parties with respect to the subject matter of the Lease and
this Amendment. There are no representations, understandings, stipulations,
agreements, warranties or promises (express or implied, oral or written) between
Landlord and Tenant with respect to the subject matter of this Amendment or the
Lease. It is likewise agreed that the Lease and this Amendment may not be
altered, amended, modified or extended except by an instrument in writing signed
by both Landlord and Tenant.


12.    Authority. The person executing this Amendment on behalf of Tenant
represents unto Landlord that: (a) Tenant is a duly organized and validly
existing Texas corporation in good standing under the laws of the State of
Texas, (b) Tenant has the full right and authority to execute, deliver and
perform this Amendment; (c) the person executing this Amendment on behalf of
Tenant is authorized to do so; (d) upon request of Landlord, such person will
deliver to Landlord satisfactory evidence of his or her authority to execute
this Amendment on behalf of Tenant; and (e) this Amendment, when executed and
delivered by Tenant and Landlord, will constitute the valid and binding
agreement of both parties, enforceable against Landlord and Tenant in accordance
with its terms.


13.    Status of Lease. The Lease, as amended by this Amendment, is in full
force and effect and is binding upon and enforceable by Landlord and Tenant in
accordance with its terms. In the event of a conflict between the terms and
conditions of the Lease and the terms and conditions in this Amendment, the
terms and conditions of this Amendment shall control.


14.    Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed to be an original, and all of such counterparts
shall constitute one document. To facilitate execution of this Amendment, the
parties hereto may execute and exchange, by telephone facsimile or electronic
mail PDF, counterparts of the signature pages. Signature pages may be detached
from the counterparts and attached to a single copy of this Amendment to
physically form one document.


[Signatures on next page.]

    

--------------------------------------------------------------------------------





EXECUTED effective as of the Effective Date.


LANDLORD:


FPG ASPEN LAKE OWNER, LP,
a Delaware limited partnership
                        
By:    FPG ASPEN LAKE GP, LLC,
    a Delaware limited liability company,
its General Partner




By: /s/ Jonathan Landau    
Name: Jonathan Landau    
Title: CEO    






TENANT:


Q2 SOFTWARE INC., D/B/A Q2EBANKING,
a Delaware corporation




By:    /s/ Barry G. Benton            
Name:     Barry G. Benton                
Title:    SVP, General Counsel            

    